Citation Nr: 1745800	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo/equilibrium and dizziness, to include as secondary to service-connected bilateral hearing loss disability. 

2.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The rating decisions denied service connection for vertigo/equilibrium and dizziness, and continued a 10 percent rating for bilateral hearing loss, respectively.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017. A transcript of the hearing is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.	Medical evidence of record indicates that a peripheral vestibular disorder was not incurred in or otherwise related to the Veteran's period of active service or manifest within a year of his active service, nor is it related to service-connected bilateral hearing loss. 

2.	The Veteran's bilateral hearing loss manifests, at worst, to Level XI hearing impairment in the right ear and Level II hearing impairment in the left ear. 



CONCLUSIONS OF LAW

1.	The criteria for entitlement to service connection for vertigo/equilibrium and dizziness have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.	The criteria for a disability rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vertigo/Equilibrium and Dizziness
Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that his vertigo is the result of his hearing loss.  The RO granted the Veteran's claim for service connection for bilateral hearing loss in May 2011, while continuing a denial of vertigo. 

Turning to the evidence of record, the Board notes that the Veteran's service treatment records are silent as to any complaints or diagnoses of vertigo or dizziness.

The Veteran's first post-service complaint of dizziness was in 1999, as noted in a VA Medical Center (VAMC) urgent care note.  The Veteran was also seen in May 2002 at the Houston VAMC, and he stated he had hearing loss and constant tinnitus in his right ear, but denied any vertigo.  In February 2004, the Veteran was again seen at the VAMC, and it was noted that the Veteran insisted his blood pressure medication made him dizzy.  He also stated that he had been experiencing dizziness for the past four months, but denied past hearing or dizziness problems.  In an April 2005 follow-up visit, the Veteran stated that he experienced dizziness at night when taking Metformin (for diabetes) and Lisinopril (for hypertension).  He further stated that taking Norvasc (chest pain/hypertension) with Lisinopril made the dizziness worse.  The Veteran presented to the VAMC in September 2012 and reported intermittent dizziness since he began taking Isosorbide for chest pain. 

The Veteran received a VA examination in May 2015, and the examiner noted that the Veteran did not have and had never been diagnosed with an ear or peripheral vestibular condition.  The Veteran told the examiner that he first noticed dizziness in about 2008, and that he was cautious when standing up quickly or bending over to avoid falling.  The examiner reviewed the claim file and examined the Veteran and determined there was no objective evidence to support a finding of vertigo.  In addition, the examiner noted that the Veteran did not have any symptoms attributable to Meniere's syndrome, chronic ear infection, inflammation, or cholesteatoma.  Ultimately, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition, and that there was no ear condition present to relate to hearing loss. 

The Board acknowledges receipt of a June 2017 letter from the Veteran's private physician, stating that the Veteran had been a patient since April 2017.  The physician stated that the Veteran reported to him that VA had diagnosed him with "Dizziness Syndrome" and that he had experienced symptoms for approximately ten years.  

The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board places high probative weight on the May 2015 VA examination, as the examiner reviewed the Veteran's claim file and considered the Veteran's lay statements and provided adequate rationale for the opinion that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected hearing loss.  Indeed, the May 2015 examiner found no evidence of a current disability pertaining to the ear or dizziness.  By contrast, the June 2017 private physician indicates that the Veteran had reported to him that he had been diagnosed with a dizziness syndrome.  Although the Veteran is generally competent to report his own account of dizziness difficulties, the mere transcription of the Veteran's lay history by a clinician does not transform it into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).      

The Board notes that during a hearing before a Decision Review Officer (DRO) in September 2015, the Veteran stated that his vertigo began when he lost his hearing aid.  He further claimed that the VAMC told him his dizziness was due to inner ear problems.  Notably, the Veteran denied any issues with dizziness during active duty and instead stated that the onset was during the 1990s.  The Veteran also testified during the June 2017 Board videoconference hearing that he had never been officially diagnosed with vertigo or equilibrium and/or dizziness secondary to his bilateral hearing loss or tinnitus.  

Regarding the Veteran's assertion that he has a disability manifested by dizziness that is related to his service-connected hearing loss, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2016).  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In the instant case, the Veteran's accounts of dizziness are simply not corroborated by the competent medical evidence of record to show that he has a current diagnosis of vertigo or any disability manifested by equilibrium and dizziness.  While the Veteran is competent to describe his symptoms, without medical training, he has not demonstrated the competency to opine on matters requiring medical expertise, such as the rendering of a an actual diagnosis or the etiology of vertigo or dizziness.  See Jandreau, 492 F.3d at 1376.  Accordingly, the Board assigns little probative weight to the Veteran's assertions that he has a disability manifested by dizziness that is related to his military service.    

In this case, while there is current medical evidence of record dating from April 1999 to June 2017, none of this evidence reflects findings of vertigo or any disability manifested by dizziness or equilibrium loss.  Accordingly, in the absence of competent and credible evidence of current vertigo/equilibrium and dizziness, consideration of service connection for vertigo/equilibrium and dizziness is not warranted on any basis. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).   

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Bilateral Hearing Loss 
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his service-connected bilateral hearing loss warrants a rating higher than 10 percent.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran has been assigned a 10 percent rating for his hearing loss.

The Veteran received a VA examination in April 2011.  The Veteran's hearing loss was noted to affect his usual occupation due to difficulty hearing and understanding others.  The Veteran also reported being unable to hear instructions and having difficulty hearing traffic when driving.  On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
90
80
105
105
LEFT
25
30
25
40
35

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 96 percent in the left ear.

Pure tone thresholds averaged 95 in the right ear and 33 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to Level XI in the right ear and Level I in the left ear.  These categories correspond with a 10 percent disability rating under Table VII.    

Exceptional patterns of hearing impairment are contemplated by 38 C.F.R. § 4.86  when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  In this case, the right ear qualifies under Table VIA because the puretone thresholds are 55 decibels or more at each frequency of 1000, 2000, 3000, and 4000 Hertz.  Under Table VIA, Level IX is derived based only on the puretone threshold average.  However, Table VI will be used in this case because it results in the higher Level XI and ultimately, the higher disability rating of 10 percent under Table VII. 

The Veteran received another VA examination in May 2015.  It was noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The Veteran reported, "[m]y right ear is gone. I always have to say 'what.'"  On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110+
110+
110+
110+
110+
LEFT
20
25
20
30
30

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 90 percent in the left ear.

Pure tone thresholds averaged 110 in the right ear and 26 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to Level XI in the right ear and Level II in the left ear.  These categories correspond with a 10 percent disability rating under Table VII. 

The examination demonstrates an exceptional pattern of hearing impairment in the right ear as the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz.  As such, Level XI is derived from Table VIA for the right ear.  However, in this case Table VI and Table VIA provide the same result of Level XI in the right ear.  Thus, Table VI will be applied in determining the percentage evaluation for hearing impairment. 

Most recently, the Veteran presented for a VA examination in February 2017.  It was noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work, as the Veteran stated he could not hear out of his right ear.  On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
30
35
25
35
30

Speech audiometry revealed speech recognition ability of 100 percent in the left ear, but no indication of speech discrimination in the right ear.  Upon clarification in a March 2017 addendum, the examiner noted that the degree of the hearing loss in the right ear was too great to be able to perform speech discrimination testing and testing could not be performed due to the severity of the hearing loss.

Pure tone thresholds averaged 105 in the right ear and 31 in the left ear.  The examination demonstrates an exceptional pattern of hearing impairment in the right ear as the Veteran had puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Additionally, as the examiner noted that speech discrimination testing was not appropriate in the right ear due to the severity of the hearing loss, Table VIA will be applied to the right ear in determining the percentage evaluation for hearing impairment.  Under Table VIA, this corresponds to Level XI in the right ear.  Under Table VI, this corresponds to Level I in the left ear.  These categories correspond with a 10 percent disability rating under Table VII.     

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The VA examination reports address the functional and daily life effects of the Veteran's hearing loss disability, discussing the Veteran's reported difficulty with hearing out of his right ear.  The Veteran also reported sudden hearing loss in the right ear while working on a construction job site in Georgia.  However, difficulty hearing in the right ear alone does not prohibit the Veteran's ability to work.  It was noted that the Veteran worked in construction and as a truck driver.  The Veteran has not demonstrated any prejudice caused by a deficiency in the examinations, and therefore, the Board finds that the VA examinations adequately address the functional effects of the Veteran's hearing loss.     

The Board has also considered the Veteran's lay statements that his hearing loss is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).   However, the Board finds the objective measurements of hearing loss fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of severity.  See Jandreau, 492 F.3d at 1377, n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board finds the VA examinations described herein are more probative than the Veteran's subjective complaints of increased symptomatology in establishing the specific level of hearing loss in light of the rating schedule, which is determined by objective levels of hearing acuity.  

The Board acknowledges the difficulties that the Veteran experiences as a result of his hearing loss.  However, as explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As such, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The audiometric evaluations discussed above do not reveal results warranting a disability rating in excess of 10 percent for service-connected bilateral hearing loss.  As such, a higher evaluation for bilateral hearing loss is denied.




ORDER

Entitlement to service connection for vertigo/equilibrium and dizziness, to include as secondary to service-connected bilateral hearing loss disability is denied.

Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



 




Department of Veterans Affairs


